United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2896
                                    ___________

United States of America,                *
                                         *
       Appellee,                         * Appeal from the United States
                                         * District Court for the
v.                                       * District of Nebraska.
                                         *
Alvin Goodman, Jr.,                      * [UNPUBLISHED]
                                         *
       Appellant.                        *
                                    ___________

                         Submitted: February 4, 2008
                             Filed: February 5, 2008
                                   ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

        In this direct criminal appeal, Alvin Goodman, Jr., challenges the
reasonableness of the 12-month prison sentence the district court1 imposed after he
pleaded guilty to resisting, opposing, impeding, and interfering with a federal officer,
in violation of 18 U.S.C. § 111(a). He argues that the district court committed a clear
error of judgment by unduly focusing on his criminal history and inadequately
considering his recent law-abiding conduct.


       1
        The Honorable F. A. Gossett, III, United States Magistrate Judge for the
District of Nebraska presided over this misdemeanor prosecution pursuant to 18
U.S.C. § 3401.
        We conclude that Goodman’s 12-month prison sentence is reasonable and not
an abuse of the district court’s discretion because the court properly took into account
only relevant sentencing factors and did not commit a clear error of judgment in
weighing those factors. See 18 U.S.C. § 3553(a) (factors to consider in imposing
sentence); Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007) (allowing appellate
presumption of reasonableness for sentences within Guidelines range district court’s
sentencing analysis was legally sufficient when record showed that court listened to
each argument and considered evidence in support of sentence below advisory
Guidelines range, even though court did not elaborate on its reasons); United States v.
Boss, 493 F.3d 986, 987 (8th Cir. 2007) (reasonableness of sentence reviewed for
abuse of discretion); United States v. Haack, 403 F.3d 997, 1003-04 (8th. Cir. 2005)
(listing circumstances in which abuse of discretion may occur).

       Accordingly, the judgment is affirmed.
                      ______________________________




                                           -2-